IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 42828

    STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 681
                                                    )
           Plaintiff-Respondent,                    )   Filed: October 29, 2015
                                                    )
    v.                                              )   Stephen W. Kenyon, Clerk
                                                    )
    JIMMY JOE COMPTON,                              )   THIS IS AN UNPUBLISHED
                                                    )   OPINION AND SHALL NOT
           Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                    )

           Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
           Perce County. Hon. Jay P. Gaskill, District Judge.

           Appeal from denial of Idaho Criminal Rule 35 motion, dismissed.

           Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
           Appellate Public Defender, Boise, for appellant.

           Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
           General, Boise, for respondent.
                     ________________________________________________

                        Before MELANSON, Chief Judge; GRATTON, Judge;
                                     and HUSKEY, Judge
                      ________________________________________________

    PER CURIAM
1          Jimmy Joe Compton pleaded guilty to burglary, Idaho Code § 18-1401. The parties
2   entered into a binding Idaho Criminal Rule 11 plea agreement in which Compton waived his
3   right to appeal his sentence. The district court imposed a unified four-year sentence, with one
4   year fixed, suspended the sentence, and placed Compton on a period of probation. Subsequently,
5   Compton violated the terms of his probation and the district court revoked his probation, ordered
6   execution of the original sentence, and retained jurisdiction. Following his period of retained
7   jurisdiction and without a hearing, the district court relinquished jurisdiction. Compton filed an
8   I.C.R. 35 motion moving the district court to modify or reduce his sentence, which the district
9   court denied. Compton appeals.


                                                    1
1          Pursuant to the I.C.R. 11 plea agreement, Compton waived his right to appeal his
2   sentence. We hold that Compton’s appellate challenge to the denial of his I.C.R. 35 motion to
3   reduce or modify his sentence where no new information was presented is no more than a
4   challenge to the reasonableness of the sentence initially imposed and was waived by his plea
5   agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252
6   (Ct. App. 2006). Accordingly, we dismiss Compton’s appeal.
7




                                                 2